DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/15/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
Reference 9,172,828 B2 is a general background reference covering: An image display apparatus connected to a printer, for displaying an image to be printed by the printer, includes display section for displaying taken image data as a thumbnail, control section for generating edited image data by editing the taken image data selected by a user and generating an additional thumbnail of the edited image data, and select section for selecting a taken image displayed on the display means to be edited, an editing operation for the taken image, and a print image. As the taken image is edited, the control means displays the additional thumbnail of the edited image data in addition to a thumbnail of the taken image data on the display means to allow each of the thumbnail and the additional thumbnail to be selected as the print image.
Response to Arguments
Applicant's arguments filed 03/23/2021 have been fully considered but they are not persuasive.

In response: Regarding claim 1, examiner notes that because claim 1 of patent (US 10,567,597 B2) discloses limitation “at least one substrate to be used in conjunction with a digital image to form a print product…”. Other words, because the substrate to be used to form a print product. Therefore it inherently must have a size associated with a substrate.
	Independent claims 15 and 17 are similar in scope with independent claim 1. Therefore it has similar response as claim 1. 
Double Patenting
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no 
Claims 1, 15, 17 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 26, 17 of prior U.S. Patent No. (US 10,567,597 B2) respectively. This is a statutory double patenting rejection.

Instant application (US 2020/0153978 A1)
Patent (US 10,567,597 B2)
Claim 1
Claim 1
A computer-implemented method
programmed for execution in a computing
environment for recommending at least
one substrate to be used in conjunction
with a digital image to form a print
product, the method comprising:
A computer-implemented method programmed for execution in a computing environment for recommending at least one substrate to be used in conjunction with a digital image to form a print product, the method comprising:
a) providing a digital image;
a) providing a digital image;
b) providing a list of available substrates stored in a memory;
b) providing a list of available substrates stored in a memory;
c) utilizing a processor, analyzing the digital image to identify at least one of: i) image content included in the digital image, or ii) at least one image characteristic included in the digital image;
c) utilizing a processor, analyzing the digital image to identify image content and at least one image characteristic included in the digital image;

d) automatically identifying at least one substrate from the list of available substrates utilizing the processor based on at least one of the identified image content or the identified at least one image characteristic;
e) automatically identifying at least one substrate from the list of available substrates utilizing the processor based on the selected at least one substrate size;
e) displaying the identified at least one substrate on a display;
and f) displaying the identified at least one substrate on a display.
and f) allowing for the selection of the identified at least one substrate for fulfillment to produce a print product including the digital image disposed on the selected at least one substrate.


Both claims 1 teach a computer-implemented method programmed for execution in a computing environment for recommending at least one substrate to be used in conjunction with a digital image to form a print product. As state above, claim 1 of the instant pending application is broader or identical as claim 1 of the patent.
Claim 15
Claim 16


a) a computer memory having a substrate recommender module and a list of available substrates stored therein;
a) a computer memory having a substrate recommender module and a list of available substrates stored therein;
b) a processor configured for being used in conjunction with the substrate recommender module to: (ii) analyze a digital image to identify at least one of: image content included in the digital image or at least one image characteristic included in the digital image; (ii) automatically select at least one substrate size to be used to form a print product based on at least one of the identified image content or the identified at least one image characteristic; and (iii) automatically identify at least one substrate from the list of available substrates based on the selected at least one substrate size; 
b) a processor configured for being used in conjunction with the substrate recommender module to: (ii) analyze a digital image to identify image content and at least one image characteristic included in the digital image; and (ii) automatically identify at least one substrate from the list of available substrate from the list of available substrates utilizing the processor based on at least one of the identified image content or the identified at least one image characteristic;

and c) a user interface configured for displaying the identified at least one substrate and allowing for the selection of
the identified at least one substrate for
fulfillment to produce a print product
including the digital image disposed on
the selected at least one substrate.


Both claims 15 and 26 teach a computer system for recommending at least one substrate to be used in conjunction with a digital image to form a print product. As state above, claim 15 of the instant pending application is broader or identical in limitations as claim 26 of the patent.

Claim 17
Claim 17
A non-transitory computer readable medium having thereon computer executable instructions for execution in a computing environment for recommending at least one substrate to be used in conjunction with a digital image to form a print product, the method comprising:
A non-transitory computer readable medium having thereon computer executable instructions for execution in a computing environment for recommending at least one substrate to be used in conjunction with a digital image to form a print product, the method comprising:
a) providing a digital image;
a) providing a digital image;

b) providing a list of available substrates stored in a memory;
c) utilizing a processor, analyzing the digital image to identify at least one of: i) image content included in the digital image, or ii) at least one image characteristic included in the digital image;
c) utilizing a processor, analyzing the digital image to identify image content and at least one image characteristic included in the digital image;
d) utilizing the processor, automatically selecting at least one substrate size to be used to form a print product based on at least one of the identified image content or the identified at least one image characteristic;
d) automatically identifying at least one substrate from the list of available substrates utilizing the processor based on at least one of the identified image content or the identified at least one image characteristic;
e) automatically identifying at least one substrate from the list of available substrates utilizing the processor based on the selected at least one substrate size;
e) displaying the identified at least one substrate on a display;
and f) displaying the identified at least one substrate on a display.
and f) allowing for the selection of the identified at least one substrate for fulfillment to produce a print product
including the digital image disposed on



Both claims 17 teach a non-transitory computer readable medium having thereon computer executable instructions for execution in a computing environment for recommending at least one substrate to be used in conjunction with a digital image to form a print product. As state above, claim 17 of the instant pending application is broader or identical in limitations as claim 17 of the patent. Note: limitation “f” of instant application is similar to limitation “e” of the patent; limitation “e” of instant application is similar to limitation “f” of the patent.
Claims 2-14 and 16, 18 depend to claims 1, 15, 17, respectively. Thus, claims 2-14 and 16, 18 are rejected under rejected under 35 U.S.C. 101 for their dependency to the respective base claim.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.